DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a control module” in both of lines 3 and 7.  It is unclear if the recitations refer to the same limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sloman (WO 2019/077365).
Re claim 1, Sloman discloses an electronic parachute deployment system, comprising: an electronic deployment actuator (42) connected to a control module (40) of a payload device (200); a redundant deployment actuator (50) connected to the payload device; a parachute container (10) for releasably containing a parachute (20); a release mechanism (30) coupled to the deployment actuator and the payload device, the release mechanism connected to the parachute container; and a control module (40), having a memory and a processor (page 32, lines 15-19)9999 connected to the electronic actuator and the release mechanism; wherein the memory includes a set of executable instructions that when executed by the processor causes the control module to perform the following: receiving an activation signal; sending the activation signal to the release mechanism; activating the release mechanism using the activation signal; and deploying the parachute from the payload device (page 10, lines 13-17) (Fig. 1-2)

Re claim 2, Sloman discloses wherein the redundant deployment actuator (50) is a mechanical actuator. (page 10, lines 6-10)

Claims 13, 14, 16-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joao (US 2003/0193404).
Re claims 13 and 21, Joao discloses an electronic parachute deployment network (Par. 311), comprising: a payload device (11); a remote device (Par. 746) communicatively coupled to the payload device; a deployment actuator coupled to the payload device; and a control module (4), having a memory and a processor, connected to the remote device; wherein the memory (5, 6) includes a set of executable instructions that when executed by the processor (4) causes the payload device to perform the following: providing an authentication key (Par. 745); sending an authorized activation signal to the payload device (Par. 385); and deploying a parachute from the payload device based on the authorized activation signal and wherein the parachute deployment causes the payload device to slow or stop, ensuring the safety of the payload device and its contents. (Fig. 11B)

Re claim 14, Joao discloses wherein the authentication key comprises a public encryption key (“public-key algorithms”, “public-key digital signature algorithms”. (Par. 745)

Re claim 16, Joao discloses a parachute deployment system wherein the payload device comprises a car (Par 746). The disclosed car of is capable of racing.  Regarding the set of executable instructions are further configured to cause the payload device to perform the following: terminating an active racing mode of the payload device; and indicating, at the control module, a parachute deployment mode.  The limitation is an intended use and Joao is capable of terminating an active racing mode of the payload device; and indicating, at the control module, a parachute deployment mode.

Re claim 17, Joao discloses a remote device (150); wherein the remote device comprises a second memory (161, 162), and a second processor (151); and wherein the second memory includes a second set of executable instructions that when executed by the second processor causes the remote device to perform the following: sending an access request signal including a random number; verifying the random number is included in an access confirmation signal; and encrypting a deployment activation signal using an encryption key (Par. 745).

Re claim 18, Joao discloses a payload transceiver wherein the payload transceiver comprises a second memory (161, 162) and a second processor (151); wherein the second memory includes a second set of executable instructions that when executed by the second processor causes the payload transceiver to perform the following: sending an access confirmation signal; receiving the authorized activation signal; and sending a decrypted deployment activation signal (Par. 745).

Re claim 19, Joao discloses wherein the set of executable instructions when executed by the processor causes the control module to perform the following: decrypting a deployment activation signal using an encryption key; verifying the deployment activation signal; and sending the verified deployment activation signal to the deployment actuator.  See paragraph 745 describing encryption, paragraph 747 which discusses automatic activation, control and security monitoring and paragraph 321 wherein “The monitoring device or monitoring system can detect sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior, and generate and transmit a signal to any one or more of the server computer 510, the server computer 952, the computer 970, and/or the home or personal computer or communication device 150, to alert an authorized user of the sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior. Thereafter, a user or operator can take control of the vehicle from a remote location via any one or more of the home or personal computer or communication device 150, the server computer 510, the server computer 952, and/or the computer 970.”

Re claim 22, Joao discloses an indicator; wherein the indicator (11) is configured to indicate an operation of the control module (4) or a parachute deployment mode of the control module. (Par. 319)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sloman (WO 2019/077365) in view of Giannakopoulos (US 20130221159).
Re claim 3, Sloman does not teach wherein the mechanical actuator comprises a Bowden cable and the payload device comprises a race car.  Giannakopoulos discloses a parachute deployment system wherein the mechanical actuator comprises a Bowden cable (50) and the payload device comprises a race car (Par 60).  (Fig. 2)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the Bowden cable in the car of Giannakopoulous in the system of Sloman to provide a quick release actuation of a parachute to avoid a collision.  The disclosed car of Giannakopoulous is capable of racing. 

Claims 5, 6, 8-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sloman (WO 2019/077365) in view of Joao (US 20030193404).
Re claim 5, Sloman teaches an electronic parachute deployment system, comprising: a payload device; an electronic actuator coupled to the payload device; a redundant deployment actuator coupled to the payload device; a release mechanism coupled to the payload device; and a control module, having a memory and a processor, connected to the electronic actuator; wherein the memory includes a set of executable instructions.  (See Par. 6 above - Re Claim 1)
Sloman does not teach wherein when executed by the processor causes the payload device to perform the following: providing an authentication key; sending an authorized activation signal to the payload device; and deploying a parachute from the payload device based on the authorized activation signal.
Joao teaches a parachute deployment system (Par. 78) wherein when executed by the processor (4) causes the payload device to perform the following: providing an authentication key (Par. 745); sending an authorized activation signal to the payload device (Par. 385); and deploying a parachute from the payload device based on the authorized activation signal. (Fig. 11B)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an authentication key and authorized activation signal of Joao in the system of Sloman in order to provide additional security to the system.

Re claim 6, Sloman as modified teach wherein the authentication key comprises a public encryption key (“public-key algorithms”, “public-key digital signature algorithms”. (Par. 745)

Re claim 9, Sloman as modified teach a remote device (Joao - 150); wherein the remote device comprises a second memory (Joao - 161, 162), and a second processor (Joao - 151); and wherein the second memory includes a second set of executable instructions that when executed by the second processor causes the remote device to perform the following: sending an access request signal including a random number; verifying the random number is included in an access confirmation signal; and encrypting a deployment activation signal using an encryption key (Joao - Par. 745).

Re claim 10, Sloman as modified teach a payload transceiver wherein the payload transceiver comprises a second memory (Joao – 161, 162) and a second processor (Joao – 151); wherein the second memory includes a second set of executable instructions that when executed by the second processor causes the payload transceiver to perform the following: sending an access confirmation signal; receiving the authorized activation signal; and sending a decrypted deployment activation signal (Joao - Par. 745).

Re claim 11, Sloman as modified teach wherein the set of executable instructions when executed by the processor causes the control module to perform the following: decrypting a deployment activation signal using an encryption key; verifying the deployment activation signal; and sending the verified deployment activation signal to the deployment actuator.  See paragraph 745 describing encryption, paragraph 747 which discusses automatic activation, control and security monitoring and paragraph 321 wherein “The monitoring device or monitoring system can detect sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior, and generate and transmit a signal to any one or more of the server computer 510, the server computer 952, the computer 970, and/or the home or personal computer or communication device 150, to alert an authorized user of the sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior. Thereafter, a user or operator can take control of the vehicle from a remote location via any one or more of the home or personal computer or communication device 150, the server computer 510, the server computer 952, and/or the computer 970.”

Re claims 12 and 20, Sloman as modified teach wherein the redundant deployment actuator (Sloman – 50) comprises a mechanical actuator; and wherein the mechanical actuator and the electronic actuator (Sloman – 42) are connected to the control module of the payload device to simultaneously actuate and affect parachute deployment. See page 10, 3rd paragraph wherein “the tether 50 might include an electrical connection 52 to the aircraft (such as the aircraft control system). This may enable the aircraft control system to provide sensor inputs and/or control signals to the apparatus 100. Such sensor inputs and control signals may cause deployment of the parachute 20 and/or initiation of the rocket motor 30. The tether 50 may be attached to the housing 10 via a reel which unravels when the housing 10 is ejected from the aircraft.”

10.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sloman (WO 2019/077365) in view of Giannakopoulos (US 20130221159).
Re claim 8, Sloman does not teach wherein the payload device comprises a race car.  Giannakopoulos discloses a parachute deployment system wherein the payload device comprises a race car (Par 60). The disclosed car of Giannakopoulous is capable of racing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the car of Giannakopoulous in the system of Sloman to provide a quick release actuation of a parachute to avoid a collision in a car.  
Regarding the set of executable instructions are further configured to cause the payload device to perform the following: terminating an active racing mode of the payload device; and indicating, at the control module, a parachute deployment mode.  The limitation is an intended use and Sloman as modified is capable of terminating an active racing mode of the payload device; and indicating, at the control module, a parachute deployment mode.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sloman (WO 2019/077365) in view of Joao (US 20030193404) and further in view of Peeters et al. (US 20140025950).
Re claims 7 and 15, Sloman as modified does not teach a remote device having a private encryption key that is paired with the public encryption key.  Peeters et al. teaches a remote device having a private encryption key that is paired with the public encryption key.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have a private encryption key that is paired with the public encryption key as taught by Peeters et al. for providing both the vehicle owner and another user with means to access and control the vehicle remotely in an emergency while maintaining system security. (Par. 20, 40)

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erickson et al., Anderson et al., Jones et al., and Vander Lind teach similar parachute deployment systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657